DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
Sato et al. (US 2009/0122817) and Zheng et al. (US 8,467,122)  hereafter are cited as pertinent prior art.
The following is an examiner’s statement of reasons for allowance:
Sato et al. ‘817 shows and discloses a variable wavelength laser where light from a semiconductor (Fig 1: 56) travels from nonreflecting coating film (54) through first port (51), multiple ring resonator (52) to select a wavelength, and second port (53) to highly reflecting film 55 to travel back along the same path from reflecting film (55) through second port (53) , multiple ring resonator (52), and a first port (51) to nonreflecting film (Fig 1: 54).  In a different embodiments, Sato et al. ‘817 also teach a laser device (Fig 2) comprising: an optical amplifier (Fig 2: 2) semiconductor 1 with ; a branch waveguide having N branch ends and a light input/output end that is optically coupled to the optical amplifier, where the branch waveguide being configured to split light propagating from the optical amplifier into N light beams and output the N light beams from the N branch ends (Fig 2: 7, 8, 10), and low reflecting coating (4) applied to end face of the optical output side.
Zheng et al. ‘122 shows and discloses ring-resonator reflector where a laser device (Fig 3A, 2) comprising: an optical amplifier (Fig 3A, 2: 310 RSOA); a branch waveguide having N branch ends and a light input/output end that is optically coupled to the optical amplifier, where the branch waveguide being configured to split light propagating from the optical amplifier into N light beams and output the N light beams from the N branch ends (Fig 3A, 2: 314-1/314-2), where ring resonator wavelength selective reflector being used (Fig 3A, 2: 120-1).  

However, with respect to claim 1 the reference fail to teach in conjunction to a laser device comprising: an optical amplifier; a branch waveguide having N branch ends and a light input/output end that is optically coupled to the optical amplifier, where the branch waveguide being configured to split light propagating from the optical amplifier into N light beams and output the N light beams from the N branch ends, respectively; a multi-core waveguide having a first light input/output end that is optically coupled to the N branch ends of the branch waveguide, and having N waveguide cores configured to carry the N light beams input from the branch waveguide, respectively; and a light reflector optically coupled to a second light input/output end of the multi-core waveguide, wherein the N waveguide cores are placed in proximity to one another to enable optical coupling between adjacent waveguide cores of the N waveguide cores.
Similarly, with respect to claim 6 the reference fail to teach in conjunction to a laser device comprising: an optical amplifier; a branch waveguide having N branch ends and a light input/output end that is optically coupled to the optical amplifier, the branch waveguide being configured to split light propagating from the optical amplifier into N light beams and output the N light beams from the N branch ends, respectively; a multi-core waveguide having a first light input/output end that is optically coupled to the N branch ends of the branch waveguide, and having N waveguide cores configured to carry the N light beams input from the N branch ends of the branch waveguide; where a first ring resonator having a first end that is optically coupled to a portion of the multi-core waveguide, and a first bus waveguide optically coupled to a second end of the first ring resonator to carry light input from the second end of the first ring resonator; where a second ring resonator having a first end that is optically coupled to a portion of the first bus waveguide, and a second bus waveguide optically coupled to a second end of the second ring resonator to carry light input from the second end of the second ring resonator; and a light reflector optically coupled to a light input/output end of the second bus waveguide, wherein the N waveguide cores are placed in proximity to one another to enable optical coupling between adjacent waveguide cores of the N waveguide cores.
Similarly, with respect to claim 17 the reference fail to teach in conjunction to a laser device comprising a waveguide having a single waveguide core that is optically coupled to an optical amplifier; where a first ring resonator having a first end that is optically coupled to a portion of the input/output waveguide, and a first bus waveguide optically coupled to a second end of the first ring resonator to carry light input from the second end of the first ring resonator; where a second ring resonator having a first end that is optically coupled to a portion of the first bus waveguide, and a second bus waveguide optically coupled to a second end of the second ring resonator to carry light input from the second end of the second ring resonator; and a light reflector optically coupled to a light input/output end of the second bus waveguide, wherein: the first ring resonator includes L ring-shaped waveguide cores that are concentrically disposed where L is an integer equal to or larger than two; and the L ring-shaped waveguide cores are placed in proximity to one another to enable optical coupling between adjacent waveguide cores of the L ring-shaped waveguide cores.
	Similarly, with respect to claim 19 the reference fail to teach in conjunction to a laser device comprising an optical amplifier where a waveguide including a single waveguide core optically coupled to the optical amplifier; where a first ring resonator having a first end that is optically coupled to a portion of the input/output waveguide, and a first bus waveguide optically coupled to a second end of the first ring resonator to carry light input from the other end of the first ring resonator; a second ring resonator having a first end that is optically coupled to a portion of the first bus waveguide, and a second bus waveguide optically coupled to a second end of the second ring resonator to carry light input from the second end of the second ring resonator; and a light reflector optically coupled to a light input/output end of the second bus waveguide, wherein: the second ring resonator includes P ring-shaped waveguide cores that are concentrically disposed where P is an integer equal to or larger than two; and the P ring-shaped waveguide cores are placed in proximity to one another to enable optical coupling between adjacent waveguide cores of the P ring-shaped waveguide cores.
The references fail to disclose the structural and functional arrangement required.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828